Citation Nr: 0920523	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-006 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain, prior to May 21, 2008.

2.  Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain, since May 21, 2008.

2.  Entitlement to a compensable evaluation for a bone spur 
of the right foot.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active duty from August 1997 to August 2000 
and then evidently served in the New Jersey Army and Air 
National Guard until 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and August 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Newark, New Jersey, and Philadelphia, Pennsylvania.  
The January 2003 decision denied a compensable rating for a 
bone spur of the right foot, and the August 2007 decision 
reduced the evaluation assigned the lumbosacral strain to 10 
percent, effective from November 1, 2007.  She perfected an 
appeal as to both determinations.  The case was certified to 
the Board by the Philadelphia, Pennsylvania RO.

In a June 2008 rating decision, the RO restored the 40 
percent rating for the lumbosacral strain, effective from 
November 1, 2007.  The RO's action represents a full grant of 
the benefits sought as to the claim regarding the propriety 
of the rating reduction.  In its June 2008 supplemental 
statement of the case (SSOC), the RO denied a rating in 
excess of 40 percent for the Veteran's back disability.  

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in January 2009, but she failed to report 
and did not request that the hearing be rescheduled.  As 
such, all due process requirements were met with regard to 
her hearing request.

In a September 2006 rating action VA granted service 
connection and a separate compensable evaluation for right 
foot neuropathy associated with a lumbosacral strain.  In 
subsequent correspondence and in May 2008 VA examination 
findings, it appears that the Veteran seeks service 
connection for neuropathy of the left foot associated with 
her service-connected lumbosacral strain.  That matter is 
referred to the RO for appropriate development and 
adjudication.

In September 2006, VA denied claims of entitlement to a 
compensable evaluation for neuropathy of the right great toe, 
service connection for depression, and a total rating based 
upon individual unemployability due to service-connected 
disabilities.  A timely appeal was not thereafter perfected.  
Hence, the September 2006 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).  

In November 2007, the appellant submitted additional 
evidence, some related to her "work", "foot", 
"depression", and "related problems".  It is unclear if, 
by these records, the Veteran seeks to raise a new claim of 
entitlement to an increased rating, a new claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders, and a claim to reopen the issue of entitlement to 
service connection.  If so, she should contact the RO and set 
forth the nature of any claim with specificity. 

Further, the Board notes that, a July 2005 written statement 
from the Veteran was construed by the RO a new claim of 
entitlement to service connection for sacroiliac joint 
dysfunction.  Although the September 2006 and November 2008 
rating decisions characterized the Veteran's back disability 
as a "lumbosacral strain (also claimed as sacroiliac joint 
dysfunction)", there is no indication that the RO ever 
developed or adjudicated the Veteran's claim of entitlement 
to service connection for sacroiliac joint dysfunction.  As 
well, in a November 2004 written statement, the Veteran 
raised a claim of entitlement to service connection for an 
Achilles' tendon disorder.  Thus, claims of entitlement to 
service connection for sacroiliac joint dysfunction and an 
Achilles tendon disorder are also referred to the RO for 
appropriate development and adjudication. 

The issues of entitlement to a rating in excess of 40 percent 
for lumbosacral strain since May 21, 2008, and a compensable 
rating for a right foot bone spur are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior May 21, 2008, the Veteran's service-connected 
lumbosacral strain was not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain, prior to May 21, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April, May, June, and July 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  She was 
provided with notice of the specific rating criteria for 
rating spine disabilities in the September 2006 and August 
2007 rating decisions and January 2008 statement of the case, 
and how effective dates are determined in January 2008 
correspondence.  The claim was readjudicated in June 2008.  
Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  

Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes her written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of her service-connected lumbosacral strain 
disability warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2008). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

Historically, a June 2001 rating decision granted service 
connection and a 10 percent rating for a lumbosacral strain.  
In a January 2003 rating action, the rating was increased to 
20 percent rating, and in a January 2005 rating decision a 40 
percent disability rating was awarded.

In March 2005, the RO received the Veteran's current claim 
for an increased rating for lumbosacral strain.

The current regulations under the general rating formula for 
rating spine disabilities, under 38 C.F.R. § 4.71a, provide 
that a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  
Hence, the DeLuca factors are now contemplated in the rating 
assigned under the general rating formula.

Normal range of thoracolumbar motion encompasses flexion to 
90 degrees, and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2008).

An intervertebral disc syndrome (Diagnostic Code 5243) is to 
be evaluated either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of any chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  A 40 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the prior 12 months.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Prior to May 21, 2008, the records are devoid of a 
diagnosis of an intervertebral disc syndrome.

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  As noted above, in September 2006, service 
connection for neuropathy of the right foot due to the 
service-connected lumbosacral strain was granted and awarded 
a 10 percent disability rating.  That rating is not the 
subject of the current appeal.  The medical evidence prior to 
May 21, 2008 is not referable to a neurological impairment of 
the Veteran's left lower extremity.

Here, there is no objective medical evidence of record to 
reflect that the Veteran had unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent evaluation 
under the regulations currently in effect, prior to May 21, 
2008.  Nor is there evidence of favorable ankylosis of the 
spine.  Ankylosis, whether favorable or unfavorable, involves 
fixation of the spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Although a November 2007 written statement from Dr. J. 
Zimmerman, a chiropractor, is to the effect that the Veteran 
was treated for chronic right sacro-iliac subluxation and her 
sacro-iliac joint became fixated on the right side.  Dr. 
Zimmerman said that this caused decreased range of motion, 
indicating that her spine was not anklyosed.  Nor did he did 
provide any clinical evidence of unfavorable ankylosis of the 
entire thoracolumbar spine such as to warrant an increased 
rating. 

The Veteran maintains that her lumbosacral strain warrants a 
rating in excess of 40 percent.  In a written statement 
received in June 2005, she indicated that she did not feel 
she was able to complete her teacher education courses 
because of pain when driving and sitting.  She also believed 
she was unable to pursue her hairdressing career and 
currently worked as a part-time tutor.  In an October 2005 
written statement, she argued that she was out of work due to 
her back disabiity.

In a March 2004 signed statement, Richard R. Derrickson, 
D.C., said that the Veteran's range of motion of her lumbar 
spine was flexion "55/60 normal", extension was "8/25 
normal", right lateral flexion was "25/25 normal", and 
left lateral flexion was "21/25 normal" without complaints 
of pain.  Sensory examination revealed no evidence of 
paresthesia.  In June 2004, Dr. Derrickson indicated that the 
Veteran was partially temporarily disabled, with physical 
limitations, and advised light duty with no lifting due to 
severe low back pain. 

In May 2004, a VA neurologist who evaluated the Veteran 
opined that there were serious underlying issues that he was 
unable to unearth.  He said that the source of her suffering 
was a combination of somatic and psychic pain.

The October 2004 and May 2005 VA examination reports reflect 
the Veteran's complaints of back pain and stiffness.  Her 
range of back motion was flexion to 15 degrees in October 
2004, and to 70 degrees in May 2005.

During her October 2004 VA examination, the Veteran 
complained of constant low back pain mainly in her right 
buttocks area, with numbness into the right knee and foot.  
She had difficulty working full-time due to pain, related to 
bending and lifting activities, and was limited in prolonged 
sitting as in driving.  She was able to tutor adults in basic 
education as a part-time job and worked despite the pain.  
She did not use a back brace or a cane or crutch.  Past 
treatment included a TENS unit, chiropractic care, massage, 
heat therapy, and ibuprofen, that caused constipation.  

Objectively, deep tendon reflexes were equal and there was 
decreased sensation in the web space of the right foot with 
tingling under the arch.  Right lower extremity sensation was 
intact, as was left lower extremity.  There was no lower 
extremity motor weakness.  A June 2004 computed tomography 
(CT) of the lumbosacral spine was normal.  The pertinent 
diagnosis was chronic low back pain.  Additional limitation 
of function with flare-ups due to increased or repetitive 
stress was noted and the limitation would be due to pain and 
not to weakness or increased fatigability or lack of 
endurance.  There was no incoordination.  

According to a November 2004 private lumbar magnetic 
resonance image (MRI) report, there was a minimal central, 
left central annular tear associated with a very minimal disc 
protrusion that did not cause any neural encroachment.  A 
January 2005 private lumbar X-ray showed minimal degenerative 
disc disease at L5-S1.

According to March 2005 private records, Bruce M. Hairston, 
M.D., diagnosed cervical and lumbar radiculopathy.  

During the May 2005 VA examination, the Veteran complained of 
increased constant back pain that that involved her right 
buttock and radiated diffusely into the right leg.  Pain was 
aggravated with bending, walking, or lifting and improved 
with resting.  It was that noted results of the June 2004 CT 
of the Veteran's lumbar spine showed no disc herniation and 
no central or lateral stenosis.  The Veteran said, however, 
that her recent MRI showed lumbar disc herniation.  

Further, the Veteran complained of flare ups once daily that 
lasted two to three hours with no additional limitation of 
motion during flare up.  She denied bowel or bladder 
complaints and felt weaker in the back at times.  She 
complained of numbness over the back and diffusely invoking 
her right leg.  She walked unaided, with no cane or crutches.  
There was no lumbar orthosis.  She was able to walk one-
fourth of a mile in approximately five minutes and then her 
back bothered her.  She was not unsteady and had no history 
of falls, back surgery, or cortisone injections.  The Veteran 
said she was independent with activities of daily living and 
driving, but it was difficult for her to do grocery shopping 
and cleaning due to back pain.  She worked as a full time 
tutor and had not missed any days of work due to back pain.  

Objectively, the Veteran's gait was non antalgic and her 
posture was normal.  There was no obvious asymmetry of the 
lumbar spine.  There were complaints of pain with palpation 
over the bilateral mid and low lumbar paraspinals, the 
buttocks, and the lower extremities.  There was a positive 
Waddell's sign for nondermatomal sensory complaints diffusely 
involving the right lower extremity.  There were no muscle 
spasms and no guarding.  There were complaints of pain 
throughout in all range of motion planes and no change in 
range of motion due to fatigue, weakness, or lack of 
endurance.  Motor strength was essentially normal (5/5) in 
the lower extremities.  Some decrease in sensation was noted 
diffusely in the right lower extremity.  Laseqgue's 
sign/straight leg raise was negative.  The diagnosis was 
chronic lumbosacral strain and a positive Waddell's sign was 
noted.    

VA records indicate that, in June 2005, a neurologist noted 
that private MRI studies performed in March 2005 showed a 
tiny central protrusion at L12, and minimal budges at L4-5 
and L5-S1.  The Veteran was treated in the pain clinic in 
July 2005 and results of x-rays of her sacroiliac joint taken 
in July 2005 were essentially normal.

Results of a MRI of the Veteran's lumbar spine performed by 
VA in December 2006 showed a small focal central protrusion 
that caused no compression on the thecal sac or nerve root 
pouches with a prominent epidural space at the L5-S1 level.  
Mildly hypertrophic facet joints were noted at L4-L5 and L3-
L4.

In a September 2007 signed statement, a VA neurologist 
diagnosed the Veteran with sciatica, secondary to lumbar 
radiculopathy (disc extrusion L1-L2, disc protrusion L5-S1 on 
MRI) and said she took medication to reduce pain and to 
counteract side effects.

As noted above, in November 2007, Dr. Zimmerman, the 
chiropractor, also stated that the Veteran's chronic right 
sacro-iliac subluxation led to misalignment that caused an 
imbalance in the lumbar spine that resulted in muscle pain, 
weakness, and decreased range of motion.  Spinal adjustments 
to the right sacro-iliac joint restored mobility by unlocking 
the fixated joint that provided pain relief.  He said that 
the joint musculature pulled the sacro-iliac joint out of 
alignment within a day and the symtoms were again active.  
Her condition was treatable and curable.

The Board finds that there is no objective medical evidence 
that the Veteran's service-connected lumbosacral strain 
warrants a rating in excess of 40 percent prior to May 21, 
2008.  The objective medical evidence reflects that the spine 
disability is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine to warrant an increased rating.  
This is so, because during the October 2004 VA examination, 
her forward flexion was to 15 degrees, and at the May 2005 VA 
examination, her forward flexion was to 70 degrees, 
indicating that the Veteran's spine was not ankylosed.  Dr. 
Zimmerman's November 2007 statement indicates that the 
Veteran's sacroiliac joint on the right was fixated but he 
also said it caused decreased motion.  There are no clinical 
records referable to a finding of unfavorable thoracolumbar 
ankylosis.  Although, in November 2007, Dr. Zimmerman said 
that the Veteran's sacroiliac joint on the right was fixated, 
he did not provide clinical evidence of unfavorable ankylosis 
of the entire thoracolumbar spine such as to warrant an 
increased rating.

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders specifically provide that they are controlling 
whether or not there are symptoms of pain, and irrespective 
whether the pain radiates. 

Given the facts above, the Veteran's lumbosacral strain does 
not warrant a rating in excess of 40 percent under any of the 
pertinent rating criteria.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Further, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record does not reflect that the Veteran has been frequently 
hospitalized for lumbosacral strain.  Although in 2004 and 
2005, the Veteran told VA examiners that she was unable to 
work due back pain, there is no objective evidence 
corroborating any suggestion that the lumbosacral strain 
caused a marked interference with employment, e.g., sick 
leave records, wage statements, beyond that already 
contemplated by the schedular rating criteria.  Consequently, 
while the Veteran's service-connected lumbosacral strain may 
well cause some impairment in her daily activities, there is 
nothing in the record to distinguish her case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.

Thus, the assigned rating for a lumbosacral strain adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity.  38 C.F.R. § 4.1; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain is denied prior to May 21, 2008.


REMAND

As to the claim of entitlement to an increased rating for a 
lumbosacral strain since May 21, 2008, the Board notes that 
the May 21, 2008 VA examination report includes a diagnosis 
of multiple level intervertebral disc syndrome with a 
moderate degree of lumbar radiculopathy involving the left 
lower extremity.  The VA examiner opined that "[i]t is at 
least as likely as not this is service-connected as it 
occurred in the service and [the Veteran] is already service-
connected for this". 

However, there is no indication that the RO has considered 
the matter of entitlement to service connection for 
intervertebral disc syndrome.  The Board considers this 
matter inextricably intertwined with the matter of a rating 
in excess of 40 percent for a lumbosacral strain from May 21, 
2008.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).  

Second, the Veteran seeks a compensable evaluation for her 
service-connected bone spur of the right foot.  She was last 
examined by VA for her foot disability in June 2005 but the 
VA examiner noted that her claims file was unavailable for 
review at that time.  Governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 
(1991).  In an October 2005 written statement, the Veteran 
reported having increased pain and numbness in the right 
foot.  Thus, in the interest of due process and fairness, the 
Board is of the opinion that the Veteran should be afforded a 
new VA examination to determine the severity of her service-
connected right foot bone spur.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the 
matter of entitlement to service 
connection for intervertebral disc 
syndrome.  If the benefit sought on 
appeal is denied, the RO/AMC must notify 
the Veteran (and her representative, if 
any) and provide notice of the laws and 
regulations governing any right to 
appeal.  If, and only if¸ she perfects an 
appeal as to that matter should that 
claim be returned to the Board.

2.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from September 
2005 to the present, and any additional 
private records identified by her.  If 
any records are unavailable, she should 
be so advised in writing.  Duplicate 
records are neither necessary nor 
desirable, and any duplicates received 
should be returned to the appellant.

3.  The RO/AMC should schedule the 
Veteran for a VA orthopedic examination 
of her foot performed by a physician to 
determine the nature and extent of her 
bone spur of the right foot.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail, including X-rays and 
range of motion studies.  The Veteran's 
claims files must be made available to 
the examiner at the time of the 
examination.  The examiner should elicit 
all of the Veteran's subjective 
complaints regarding her right foot bone 
spur, and offer an opinion as to whether 
there is adequate pathology to support 
the level of each complaint.

In reporting the results of range of 
motion testing of the Veteran's right 
foot, the examiner should identify any 
objective evidence of pain and to the 
extent possible, assess the degree of 
severity of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the right foot.

The pain caused by the bone spur should 
be carefully distinguished from pain 
caused by any other source, to include 
any radicular pain.  

The examiner should further opine whether 
there would be additional limits on 
functional ability of the right foot on 
repeated use or during flare- ups and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional loss of 
motion.  A rationale should be provided 
for all opinions rendered.

4.  The Veteran should be advised in 
writing that it is her responsibility to 
report for any VA examination, to 
cooperate with the development of her 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to her last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable

5.  Then, the RO/AMC should readjudicate 
the claim of entitlement to a compensable 
rating for a right foot bone spur, and 
entitlement to an increased rating for a 
lumbosacral strain since May 21, 2008, 
based on the law and regulations in 
effect at the time of its decision.  If 
the benefits sought on appeal remains 
denied, the Veteran (and her 
representative, if any) must be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


